     2:20-cv-02753-RMG-MGB          Date Filed 11/20/20      Entry Number 18     Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                              BEAUFORT DIVISION

Donavon Chestnutt,                                    C/A No. 2:20-cv-02753-RMG-MGB

               PLAINTIFF,

        v.

Bryan Stirling, LeVern Cohen,                             Defendants Stirling, Cohen,
Consonya Washington, Cedric Major,                    Washington, and SCDC’s Answers to
South Carolina Department of                          Local Civil Rule 26.03 Interrogatories
Corrections,

               DEFENDANTS
        Defendants Bryan Stirling, LeVern Cohen, Consonya Washington, and South Carolina

Department of Corrections, pursuant to the Federal Rules of Civil Procedure, submits the

following answers to Local Rule 26.03 Interrogatories.

1.      A short statement of the facts of the case.

ANSWER:        Plaintiff Chestnutt was involved in an incident with other inmates while in
               the custody of the South Carolina Department of Corrections on or about
               April 4, 2019.

2.      The names of fact witnesses likely to be called by the party and a brief summary of their

        expected testimony.

ANSWER:        In addition to the witnesses listed by the Plaintiff, the Defendants anticipate
               calling the following witnesses:

               a)      Donavon Chetnutt is the Plaintiff and is expected to testify to the facts
                       and circumstances surrounding the incident and the damages.

               b)      Cedric Major was on duty at the time of the incident and is expected
                       to testify regarding the facts and circumstances surrounding the
                       incident and the response to it.




                                                -1-
     2:20-cv-02753-RMG-MGB          Date Filed 11/20/20       Entry Number 18        Page 2 of 3




                c)     LeVern Cohen is the warden at Ridgeland Correctional Institution
                       and is expected to testify regarding the facts and circumstances
                       surrounding the incident and the response to it.

                d)     Consonya Washington is a captain at RCI and is expected to testify
                       regarding the facts and circumstances surrounding the incident and
                       the response to it.

                e)     Brandon Hawthorne is listed as an involved inmate and is expected to
                       testify regarding the facts and circumstances surrounding the incident
                       and the response to it.

                f)     Jason McRae is listed as an involved inmate and is expected to testify
                       regarding the facts and circumstances surrounding the incident and
                       the response to it.

                g)     Timothy Fowler is listed as an inmate witness and is expected to
                       testify regarding the facts and circumstances surrounding the incident
                       and the response to it.

3.      The names and subject matter of expert witnesses (if no expert witnesses have been

        identified, the subject matter and field of expertise should be given as to experts likely to

        be offered).

ANSWER:         The Defendants Stirling, Cohen, Washington, and SCDC have not yet named
                an expert witness but reserve the right to do so consistent with the applicable
                scheduling order. The Defendants reserve the right to call and question any
                expert named by any other Party.

4.      A summary of the claims or defenses with statutory and/or case citations supporting

        same.

ANSWER:         The Defendants have raised the defense of qualified immunity to the 1983
                action. [G]overnmental employees are accorded qualified immunity from the
                consequences of objectively reasonable official acts to prevent “the diversion
                of official energy from pressing public issues, and the deterrence of able
                citizens from acceptance of public office” and “the danger that the fear of
                being sued will ‘dampen the ardor of all but the most resolute, or the most
                irresponsible [public officials], in the unflinching discharge of their duties.’”
                Harlow v. Fitzgerald, 457 U.S. 800, 814 (1982); see also Better Gov’t Bureau
                v. McGraw (In re Allen), 119 F.3d 1129, 1131 (4th Cir. 1997). The
                Defendants have also pled a general denial to the Plaintiff’s Complaint.




                                                -2-
     2:20-cv-02753-RMG-MGB          Date Filed 11/20/20      Entry Number 18        Page 3 of 3




5.      Absent special instructions from the assigned judge, the parties shall propose dates for the

        following deadlines listed in Local Rule 16.02:

        a)     Exchange of Fed.R.Civ.P.26(a)(2) expert disclosures;
               and

        b)     Completion of discovery.

ANSWER:        Defendants agree with the amended scheduling order.

6.      The parties shall inform the Court whether there are any special circumstances which

        would affect the time frames applied in preparing the scheduling Order. See generally

        Local Civil Rule 16.02.

ANSWER:        COVID-19 could affect the time frames in the proposed scheduling order.

7.      The parties shall provide any additional information requested in the Scheduling Order

        (Local Rule 16.01) or otherwise requested by the assigned judge.

ANSWER:        None currently.


                                              GRIFFITH, FREEMAN & LIIPFERT, LLC

                                               /s/ O. Edworth Liipfert, III
                                              O. Edworth Liipfert, III
                                              600 Monson Street
                                              PO Drawer 570
                                              Beaufort, SC 29901
                                              843-521-4242
                                              843-521-4247 (fax)
                                              worth@griffithfreeman.com

                                              ATTORNEYS FOR DEFENDANTS
                                              STIRLING, COHEN, WASHINGTON,
                                              AND SCDC

November 20, 2020
Beaufort, South Carolina



                                               -3-
